This document was signed electronically on April 19, 2019, which may be different from its
entry on the record.


IT IS SO ORDERED.

Dated: April 19, 2019




                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 In re                                         )
                                               )      Case No. 16-50154
 TIMOTHY L. CLARK and CYNTHIA A.               )
 CLARK,                                        )      Chapter 7
                                               )
                 Debtors.                      )      Judge Alan M. Koschik
                                               )


                 MEMORANDUM DECISION OVERRULING TRUSTEE’S
                  AMENDED OBJECTION TO CLAIM OF EXEMPTION

         Before the Court is the Trustee’s Amended Objection to the Debtor’s Claim of

Exemption (Docket No. 46) (the “Objection”) filed on February 8, 2017, by Harold A. Corzin,

the Chapter 7 Trustee in this case (the “Trustee”). The Objection objects to the exemption

claimed by debtors Timothy L. Clark and Cynthia A. Clark (collectively, the “Debtors,”

respectively, “Debtor-husband” and “Debtor-wife”) in their original Schedule C (Docket No. 1 at

18) and amended Schedule C (Docket No. 40) in certain funds attributable to a lump sum




16-50154-amk       Doc 66     FILED 04/19/19       ENTERED 04/19/19 15:15:42       Page 1 of 12
distribution and subsequent transfer from an inherited employer-funded pension plan now held in

an inherited IRA.

       The facts described below are derived from the matters apparent in the Court’s docket,

the facts stipulated by the parties, and the facts established pursuant to Rule 56 of the Federal

Rules of Civil Procedure, incorporated into bankruptcy practice via Rule 7056 of the Federal

Rules of Bankruptcy Procedure. The Court did not hold an evidentiary hearing in this contested

matter. The Court concludes that there are no genuine disputes regarding the material facts

relevant to an adjudication of the Trustee’s Amended Objection to the Debtor’s Claim of

Exemption.

                                 JURISDICTION AND VENUE

       This Court has jurisdiction to enter a final judgment in this contested matter pursuant to

28 U.S.C. § 1334 and General Order No. 2012-7 entered by the United States District Court for

the Norther District of Ohio on April 4, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b)(2)(A) and (B). Venue in this district is proper pursuant to 28 U.S.C. § 1409.

                                  FACTUAL BACKGROUND

       The material facts in this case are not disputed.

       On October 2, 2014, the Debtor-wife’s sister (“Sister”) passed away. (Docket No. 49 at

¶ 3.) Debtor-wife inherited from her Sister an IRA that her Sister had previously opened and into

which the Sister made contributions prior to retirement (the “Inherited IRA”). (Docket No. 49 at

¶ 11.) Debtor-wife was also, separately, named as beneficiary of her Sister’s rights to benefits

under the Greenleaf Family Center pension plan (the “Plan”). (Docket No. 49 at ¶ 4.) Prior to

her death, the Sister retired and elected to receive her pension in regular monthly distributions

through a 10-year annuity. (Docket No. 49 at ¶ 5.) Upon the Sister’s death, the Debtor-wife, as



                                                  2


16-50154-amk        Doc 66   FILED 04/19/19       ENTERED 04/19/19 15:15:42            Page 2 of 12
beneficiary, was entitled to a death benefit which required that she continue to receive monthly

distributions by way of said annuity. (Docket No. 49 at ¶ 6.)

       In September 2015, the Debtor-wife was notified that the Plan would be terminated on

November 15, 2015. (Docket No. 49 at ¶ 7.) The Plan provided the Debtor-wife with two

options for the distribution of the remainder of the benefit: a “Lump Sum Payment” or “Choose

to Continue My Current Monthly Benefit.” (Docket No. 49 at ¶ 8.) The Debtor-wife chose to

receive the lump sum payment (the “Pension Distribution”) in the amount of $16,125.67.

(Docket No. 49 at ¶ 9.) The Debtor-wife was offered three options for how to receive the lump

sum distribution: (1) cash payment with federal income taxes withheld; (2) direct transfer to an

eligible IRA or qualified plan; or (3) a combination thereof. (Docket No. 49 at ¶ 10.) The

Debtor-wife elected for a direct transfer to her Inherited IRA through a direct trustee-to-trustee

transfer. (Docket No. 49 at ¶ 11.) On December 21, 2015, the lump sum distribution in the

amount of $16,043.05 was deposited into the Inherited IRA. (Docket No. 49 at ¶ 12.)

       On January 28, 2016, the Debtors filed a voluntary Chapter 7 bankruptcy petition. On

Schedule C of the petition, the Debtors listed a “Rollover IRA through Raymond James” as an

exempt asset with a stated value of $66,448.43. (Docket No. 1 at 18.) The Debtors listed Ohio

Rev. Code Ann. Section 2329.66(A)(10)(c) as the basis for the exemption. (Docket No. 1 at 18.)

Thereafter, the Trustee filed the first version of the Objection on December 9, 2016. (Docket

No. 29.) The Trustee objected to the claimed exemption in the portion of the assets in the

Inherited IRA attributable to the Pension Distribution. (Id. at 2.)

       On December 30, 2016, the Debtors filed a response (Docket No. 35) and an amended

response (Docket No. 36). The Trustee filed a reply to the Debtors’ amended response on

January 5, 2017. (Docket No. 37.) The Debtors filed a further memorandum in support of their



                                                  3


16-50154-amk      Doc 66     FILED 04/19/19        ENTERED 04/19/19 15:15:42           Page 3 of 12
claim of exemption on January 17, 2017. (Docket No. 39.) The Court held a preliminary

hearing and heard oral argument on the Objection on January 18, 2017, and set a schedule for

stipulations and further briefing. That same day, consistent with statements made in open court

during the preliminary hearing, the Debtors filed their amended Schedule C (Docket No. 40),

now claiming the exemption in the Inherited IRA, including the Pension Distribution contained

therein, pursuant to Ohio Rev. Code. § 2329.66(A)(10)(e), rather than

Section 2329.66(A)(10)(c). On February 8, 2017, the Trustee filed his amended, and current,

version of the Objection. (Docket No. 46.) The parties filed their stipulations of fact on March

7, 2017. (Docket No. 49.) The Debtors filed a reply to the Objection on March 31, 2017.

(Docket No. 50.)

       The Court held a hearing and heard further oral argument on the Objection on April 19,

2017, and thereafter took the matter under advisement.

                                      LEGAL ANALYSIS

       Based on the undisputed factual and procedural history set forth above, the Court

concludes that the funds currently in the Inherited IRA attributable to the Pension Distribution

are exempt under Ohio Rev. Code Section 2329.66(A)(10)(e).

       As an initial note, the Court recognizes that, in light of the Supreme Court’s decision in

Clark v. Rameker, the Pension Distribution does not represent “retirement funds.” 573 U.S. 122,

134 S. Ct. 2242, 189 L. Ed. 2d 157 (2014). The Supreme Court held in Clark that funds held in

an inherited IRA do not qualify as “retirement funds” under the federal exemption for retirement

funds codified at 11 U.S.C. § 522(b)(3)(C). Id. at 2244. Therefore, the remainder of this

Memorandum Decision will focus on the parties’ arguments regarding the applicability of Ohio’s




                                                 4


16-50154-amk       Doc 66    FILED 04/19/19      ENTERED 04/19/19 15:15:42            Page 4 of 12
exemption statutes, which are incorporated and made applicable to these Debtors in this

bankruptcy case by 11 U.S.C. § 522(b)(3)(A).

       A debtor may remove certain property from the bankruptcy estate that falls under an

exemption provided under the Bankruptcy Code. In re Kuchta, 434 B.R. 837, 842 (Bankr. N.D.

Ohio 2010) (Morganstern-Clarren, J.); see also 11 U.S.C. § 522. Section 522(b)(2) of the

Bankruptcy Code gives states the option to provide their own exemption rules to bankruptcy

filers in districts within that state. 11 U.S.C. § 522(b)(2). Ohio has opted out of the federal

exemptions. Ohio Rev. Code Ann. § 2329.662. Therefore, debtors filing for bankruptcy in Ohio

must rely on the exemptions listed in Ohio Rev. Code Ann. § 2329.66. Kuchta, 434 B.R. at 842;

In re Peacock, 292 B.R. 593, 595 (Bankr. S.D. Ohio 2002).

       All exemption statutes are to be construed liberally in the debtor’s favor. Kuchta, 434

B.R. at 842 (citing Peacock, 292 B.R. at 595). The objecting party bears the burden of proving

that an exemption is inappropriate under Ohio state law. Id. (citing Fed. R. Bankr. P. 4003(c));

Hamo v. Wilson (In re Hamo), 233 B.R. 718, 723 (B.A.P. 6th Cir. 1999).

       Because the Court finds that the Pension Distribution is exempt under Section

2329.66(A)(10)(e), the Court will overrule the Trustee’s objection.

  I.   The Pension Distribution is Not Exempt Pursuant to Ohio R.C. 2329.66(A)(10)(c)
       Because Those Funds Are Not Contributions Made By the Debtors to an Eligible
       IRA and Because the Inherited IRA Does Not Depend on the Debtor’s Illness,
       Disability, Death, Retirement, or Age.

       In their bankruptcy petition, in their original Schedule C, the Debtors relied on Ohio Rev.

Code § 2329.66(A)(10)(c) as the basis for the exemption of the entire value of the Inherited IRA.

(Docket No. 1 at 18.) Section 2329.66(A) provides that “[e]very person who is domiciled in

[Ohio] may hold property exempt from execution, garnishment, attachment, or sale to satisfy a




                                                  5


16-50154-amk      Doc 66     FILED 04/19/19        ENTERED 04/19/19 15:15:42            Page 5 of 12
judgment or order as follows[.]” Section 2329.66(A)(10)(c) provides the following specific

exemption, in relevant part:

       “Except for any portion of the assets that were deposited for the purpose of evading the
       payment of any debt . . . , the person's rights or interests in the assets held in, or to
       directly or indirectly receive any payment or benefit under, any individual retirement
       account, individual retirement annuity . . . that provides payments or benefits by reason of
       illness, disability, death, retirement, or age or provides payments or benefits for purposes
       of education or qualified disability expenses, to the extent that the assets, payments, or
       benefits described in division (A)(10)(c) of this section are attributable to or derived from
       any of the following or from any earnings, dividends, interest, appreciation, or gains on
       any of the following:. . . (iii) Contributions of the person that are within the applicable
       limits on rollover contributions under subsection[] . . . 402(c) . . . "Internal Revenue Code
       of 1986," . . . , as amended[] . . . .”

       Ohio Rev. Code § 2329.66(A)(10)(c).

       Section 2329.66(A)(10)(c) allows debtors to exempt assets in IRAs that provide

payments by reason of illness, disability, death, retirement, or age to the extent those assets

represent “contributions” to the account that were made by the debtor and that were within the

applicable limits on “rollover contributions” under, among other sections, I.R.C. §§ 402(c) and

408(d). Ohio Rev. Code § 2329.66(A)(10)(c).

           A. The Trustee-to-Trustee Transfer Was a Rollover Distribution but Not a
              Rollover Contribution, and Section 2329.66(A)(10)(c)(iii) Exempts Only
              Amounts Germinating From Eligible Rollover Contributions.

       The Debtors, in their initial argument, cite Section 402(c)(11) of the Internal Revenue

Code as the basis for the purported “rollover contribution” that would have entitled them to an

exemption pursuant to Ohio Rev. Code Section 2329.66(A)(10)(c)(iii). This argument, however,

conflates rollover distributions and rollover contributions. Section 402(c)(11) excludes direct

trustee-to-trustee transfers from qualified trusts to IRAs from gross income by defining them as

“eligible rollover distributions.”

       The Court does not challenge that the direct trustee-to-trustee transfer of the Pension

Distribution satisfied Section 402(c)(11). The statute, however, only deems the transfer an

                                                  6


16-50154-amk      Doc 66       FILED 04/19/19     ENTERED 04/19/19 15:15:42            Page 6 of 12
“eligible rollover distribution,” not a contribution. I.R.C. § 402(c)(11)(A)(i) (emphasis added);

see also I.R.C. § 402(c)(4) (defining eligible rollover distribution). The only mechanism in

Section 402 of the Internal Revenue Code that allows for a transfer to also be treated as a

rollover contribution is found in I.R.C. § 402(c)(5), which provides that “a transfer to an eligible

retirement plan described in clause (i) or (ii) of paragraph (8)(B) resulting in any portion of a

distribution being excluded from gross income under paragraph (1) shall be treated as a rollover

contribution described in section 408(d)(3).” Id. Clauses (i) and (ii) of paragraph (8)(B)

describe individual retirement accounts described in I.R.C. § 408(a), and individual retirement

annuities described in I.R.C. § 408(b). I.R.C. § 402(c)(8)(B). They do not include inherited

individual retirement accounts as described in I.R.C. § 408(b)(3)(C)(ii).

       IRAs that are deemed inherited are treated differently under the I.R.C. than traditional

IRAs. See In re Reinhard, Case No. 08-15357, Docket No. 45 at 5 (Bankr. N.D. Ohio March 31,

2010) (discussing the differences between traditional and inherited IRAs). Specifically, Section

408(d) dictates that inherited IRAs “shall not be treated as . . . individual retirement account[s]

[as defined by Section 408(a)] . . . for purposes of determining whether any other amount is a

rollover contribution.” I.R.C. § 408(d)(3)(C)(i)(II). The IRS’ published guidance on the

difference further explains:

       INHERITED FROM SOMEONE OTHER THAN SPOUSE. If you inherit a
       traditional IRA from anyone other than your deceased spouse, you cannot treat the
       inherited IRA as your own. This means that you cannot make any contributions
       to the IRA. It also means you cannot roll over any amounts into or out of the
       inherited IRA. However, you can make a trustee-to-trustee transfer as long as the
       IRA into which amounts are being moved is set up and maintained in the name of
       the deceased IRA owner for the benefit of you as beneficiary.

IRS Publication 590, Individual Retirement Arrangements (IRAs), 2013 WL 6921554, at *23

(emphasis added). The omission of an inherited individual retirement account or annuity from



                                                  7


16-50154-amk      Doc 66       FILED 04/19/19      ENTERED 04/19/19 15:15:42            Page 7 of 12
the list of eligible destinations for a rollover contribution in I.R.C. § 402(c)(5) comports with

this.

        Thus, for example, in Kuchta, the court disallowed an exemption claimed pursuant to

Ohio Rev. Code § 2329.66(A)(10)(c) in an inherited IRA, noting that the Ohio exemption

statutes only allow debtors to exempt from their bankruptcy estate assets germinating from

wages and earnings that they contributed to an IRA. Id. at 842; Ohio Rev. Code

§ 2329.66(A)(10)(c). The debtor in Kuchta argued that she qualified for the exemption because

she “‘directly rolled funds from a qualified IRA into a beneficiary IRA established in accordance

with [I.R.C.] rules.’” Id. The court found, as this Court does here, that the direct trustee-to-

trustee transfer into the inherited IRA did not constitute a rollover contribution, as that phrase is

defined by the I.R.C. and applied by Section 2329.66(A)(10)(c)(iii). Id. at 842–43. Thus, the

court found that the debtor had not contributed funds to the IRA within the meaning of Section

2329.66(A)(10)(c).

        Neither the Internal Revenue Code nor Kuchta provide that a direct trustee-to-trustee

transfer per se may never be a rollover contribution. However, rollover contribution treatment is

precluded when the transfer is made to an inherited IRA, rather than a traditional individual

retirement account or individual retirement annuity as required by I.R.C. § 402(c)(5). Therefore,

the transfer of the Pension Distribution cannot be considered a rollover contribution because it

was transferred to an inherited IRA rather than a destination account that is eligible to treat a

distribution as a rollover contribution, i.e., a non-inherited individual retirement account or

annuity. See I.R.C. §§ 402(c)(5), (c)(8)(i)-(ii), 408(d)(3)(C)(i)(II). Because the portion of Ohio

Rev. Code § 2329.66(A)(10)(c) dealing with rollovers exempts only “contributions of the person

that are within the limits placed on rollover contributions under,” inter alia, I.R.C. § 402(c), and



                                                  8


16-50154-amk      Doc 66      FILED 04/19/19       ENTERED 04/19/19 15:15:42            Page 8 of 12
because the transfer of the Pension Distribution was not a rollover contribution thereunder, the

Pension Distribution is not exempt under Ohio Rev. Code Section 2329.66(A)(10)(c).

             B. The Claimed Exemption Pursuant to § 2329.66(A)(10)(c) is Separately
                Improper Because an Inherited IRA Does Not Provide Payments or Benefits
                Based on the Debtor’s Illness, Disability, Death, Retirement, or Age.

         Furthermore, Section 2329.66(A)(10)(c) exempts IRAs only when assets in, or payments

or benefits under, such an account are payable by reason of illness, disability, death, retirement,

or age. Id. Assets in an inherited IRA are, by definition, not payable by reason of illness,

disability, death, retirement, or age. See Kuchta, 434 B.R. at 842 (citing In re Reinhard, No. 08-

15357, Docket No. 45 (Bankr. N.D. Ohio March 31, 2010)). Assets in an inherited IRA may

have become payable to or for the benefit of the debtor based on the death of another, but the

Court reads that section as applying to unmatured death benefits in funds or annuities to which

the debtor personally has contributed, rather than those flowing from a separate decedent. A

beneficiary of an inherited IRA can take distributions without tax penalty immediately regardless

of their age or health, and in many cases must fully distribute the account within five years.

Section 2329.66(A)(10)(c) makes no reference to a decedent; Section 2329.66(A)(10)(e) does.

Section 2329.66(A)(10)(e) makes no reference to contributions; Section 2329.66(A)(10)(c)(i)-

(iv) all reference contributions, and Section 2329.66(A)(c)(10)(i)-(iii) are specifically restricted

to contributions of “the” person. 1 From this structure, the Court concludes that retirement

benefits owed or transferred to a debtor due to the death of decedent are properly analyzed

exclusively within the rubric of Section 2329.66(A)(10)(e).




1
  Section 2329.66(A)(10)(c)(iv) allows debtors to exempt contributions of “any” person into a 529 or 529A account,
reflecting the fact that any person, not merely the account owner, may contribute to a qualified tuition plan for the
benefit of a beneficiary child’s future education. However, the fact that the Ohio legislature wrote “the” person in
clauses (i)-(iii) and “any” person in clause (iv) reinforces the Court’s conclusion that contributions pursuant to
Section 2329.66(A)(10)(c)(i)-(iii) must be actual contributions of the person claiming the exemption.

                                                         9


16-50154-amk         Doc 66       FILED 04/19/19          ENTERED 04/19/19 15:15:42                  Page 9 of 12
         The Court further recognizes that the portion of the Kuchta opinion relating to whether

 the debtor could exempt her inherited IRA under the federal “retirement funds” exemption that

 applies even in opt-out states, 11 U.S.C. § 522(b)(3)(C), has been abrogated by the Supreme

 Court’s opinion in Clark v. Rameker, 573 U.S. 122 134 S. Ct. 2242, 189 L. Ed. 2d 157 (2014).

 As already noted above, however, no party is making a federal exemption argument in this case

 and the Ohio exemption statute operates independently of the federal one.

  II.    The Pension Distribution is Exempt Pursuant to Ohio Rev. Code § 2329.66(A)(10)(e)
         Because They Are Assets Held in an IRA That a Decedent Left to the Debtor-wife.

         In their amended Schedule C, filed on January 18, 2017, following the first oral argument

 on the Trustee’s original Objection, the Debtors claimed an exemption under Ohio Rev. Code

 § 2329.66(A)(10)(e) in lieu of their previous exemption claimed under Section

 2329.66(A)(10)(c). This statute exempts a debtor’s “rights to or interests in any assets held in . .

 . any individual retirement account . . . that a decedent . . . directly or indirectly left to or for the

 benefit of the [debtor] . . . .” Ohio Rev. Code Ann. § 2329.66(A)(10)(e).

         The Trustee argues that Section 2329.66(A)(10)(e) was intended as an inherited IRA

 exemption and, while the funds in the Inherited IRA that were already in the account at the time

 of its transfer to the Debtor-wife upon her sister’s death (and presumably their earnings) are

 exempt under it, the amount of the Pension Distribution is not. The Debtors counter that the

 statute was intended to encompass a large number of retirement devices inherited by

 beneficiaries upon a decedent’s death via a variety of methods or procedures. For the following

 reasons, the Court concludes that the Debtors’ argument is consistent with the plain text of the

 statute and is correct.

         In most cases, the plain text of the statute is conclusive, unless the literal application of it

 would produce a result demonstrably at odds with the intentions of its drafters. United States v.


                                                     10


16-50154-amk       Doc 66      FILED 04/19/19        ENTERED 04/19/19 15:15:42              Page 10 of 12
 Ron Pair Enterprises, Inc., 489 U.S. 235, 243, 109 S. Ct. 1026, 103 L. Ed. 2d 290 (1989) (citing

 Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 571, 102 S. Ct. 3245, 73 L. Ed. 2d 973

 (1982)). Section 2329.66(A)(10)(e) exempts “rights to or interests in any assets held in . . . any

 individual retirement account . . . that a decedent . . . left to or for the benefit of the person

 [claiming the exemption] . . . .” Ohio Rev. Code Ann. § 2326.66(A)(10)(e) (emphasis added).

 The Court finds this language to be expansive, encompassing any asset that is, as of the petition

 date, properly held in one of the kinds of accounts enumerated in that statute, including inherited

 IRAs.

         The Trustee argued that the Pension Distribution was not itself an inherited IRA and

 therefore could not be exempt under Section 2329.66(A)(10)(e). However, the text of the statute

 permits an exemption in “any assets held in” the enumerated forms of accounts—presumably, of

 course, as long as it was eligible to be placed in such an account pursuant to applicable tax law

 and not simply placed there by inadvertence or artifice. Therefore, the relevant question is not

 whether the Pension Distribution itself is an inherited IRA. Rather, the relevant questions are

 whether it was properly transferred into such an inherited IRA and whether it remained there as

 of the petition date. The Court finds the answer to both of these questions is yes. The Inherited

 IRA is an account of the kind enumerated in the list of eligible forms of accounts in Section

 2329.66(A)(10)(e). As discussed above, the Pension Distribution was appropriately transferred,

 via a tax-exempt rollover distribution under I.R.C. § 402(c)(11), into the Inherited IRA, and

 remained there as of the petition date.

         Therefore, the Court finds and concludes that as of the petition date, the Pension

 Distribution was an “asset held in … [an] individual retirement account … that a decedent …




                                                    11


16-50154-amk       Doc 66      FILED 04/19/19        ENTERED 04/19/19 15:15:42             Page 11 of 12
 directly or indirectly left to or for the benefit of [the debtor],” and on that basis is properly

 claimed as exempt pursuant to Section 2329.66(A)(10)(e).

                                            CONCLUSION

         The Debtors’ original Schedule C improperly claimed an exemption in the Inherited IRA,

 including the portion thereof attributable to the Pension Distribution, pursuant to Section

 2329.66(A)(10)(c) of the Ohio Revised Code, because the assets therein did not germinate from

 contributions of the Debtor-wife and their availability was unaffected by her illness, disability,

 death, retirement, or age. However, pursuant to Section 2329.66(A)(10)(e), the Debtors properly

 claimed an exemption on their amended Schedule C in all assets contained in the Inherited IRA

 that the Debtor-wife’s Sister left for her, including the Pension Distribution, because the Pension

 Distribution was properly transferred into the Inherited IRA by an eligible trustee-to-trustee

 transfer pursuant to applicable Internal Revenue Code provisions, and remained there as of the

 petition date.

         In light of the foregoing, the Trustee’s Amended Objection to Debtor’s Claim of

 Exemption will be overruled. The Court will enter a separate order overruling the Trustee’s

 Objection, consistent and contemporaneous with this Memorandum Decision. Judgment on the

 Trustee’s Amended Objection to the Debtor’s Claim for Exemption will not be deemed entered

 until the separate form of judgment has been entered by the Clerk.

                                                  ###




                                                    12


16-50154-amk       Doc 66     FILED 04/19/19        ENTERED 04/19/19 15:15:42              Page 12 of 12
